DETAILED ACTION
This office action is in response to applicant’s filing dated February 4, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 3, 5, and 7-24 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed February 4, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 3, and 5; and cancelation of claim(s) 2, 4, and 6. 
Applicants elected without traverse Group I, drawn to a pharmaceutical combination comprising at least one immunomodulatory compound and belinostat or a pharmaceutically acceptable salt thereof as the elected invention and a pharmaceutical combination comprising ipilimumab and nivolumab as the elected species in the reply filed on August 4, 2020.  The requirement is still deemed proper.  Claim(s) 11-20 remain withdrawn.
Claims 1, 3, 5, 7-10 and 21-24 are presently under examination as they relate to the elected species: ipilimumab and nivolumab.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained 
	
Priority
The present application is a 371 of PCT/EP2017/054081 filed on February 22, 2017, which claims benefit of US Provisional Application Nos. 62/298,445, and 62/298,445, filed on February 22, 2016 and US Provisional Application No. 62/409,708 filed October 18, 2016.  The effective filing date of the instant application is February 22, 2016. 


Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1, 3, 5, 8-10, and 21-24 stand rejected under 35 U.S.C. 103 as being unpatentable over Wolchok et al (N Engl J Med, 2013; 369: 122-133, cited in a previous Office Action) in view of Woods et al (Cancer Immunol Res, 2015; 3(12):1375–85, published online August 21, 2015, cited in the IDS filed August 22, 2018).
Regarding claims 1, 3, 5, 8, and 21-24, Wolchok teaches nivolumab plus ipilimumab in advanced melanoma (Title); a phase 1 trial of nivolumab combined with ipilimumab in patients with advanced melanoma (abstract, background); and concurrent therapy with nivolumab and ipilimumab had a manageable safety profile and provided clinical activity that appears to be distinct from that in published data on monotherapy, with rapid and deep tumor regression in a substantial proportion of patients (abstract, conclusions).  Thus, Wolchok teaches a pharmaceutical combination comprising the elected ipilimumab and nivolumab.  Wolchok does not explicitly teach a pharmaceutical combination comprising belinostat, ipilimumab and nivolumab.  
However, Woods teaches HDAC inhibition upregulates PD-1 ligands in melanoma and augments immunotherapy with PD-1 blockade (title); targeting the immune system by blocking checkpoint molecules has generated durable responses, with overall responses rates of 10% to 15% and 30% to 40% when blocking CTLA-4 or PD-1, respectively; these results led to the FDA approval of the anti–CTLA-4 antibody ipilimumab in 2011 and the anti–PD-1 antibodies pembrolizumab and nivolumab in 2014 (page 1375, right, 1st paragraph); PD-L1 expression was enhanced with LBH589, MS275, and MGCD0103 treatment (three representative patient samples in Fig. 2A); PDX101 (belinostat), a panHDAC inhibitor, similarly upregulated PD-L1 expression; furthermore, these four inhibitors had a clear dose-dependent effect, with higher concentrations resulting in even greater expression of PD-L1 (page 1379, right, 2nd paragraph); therapeutically, combining the HDAC inhibitor LBH589 with PD-1 blockade in vivo enhanced antitumor activity compared with either agent alone, resulting in a delay in tumor progression and an increase in OS in murine melanoma (page 1383, right, 2nd paragraph); results 
As such, since Wolchok teaches a pharmaceutical combination comprising the elected ipilimumab and nivolumab, and since Woods teaches that nivolumab is an PD-L1 inhibitor, belinostat is a HDAC inhibitor, and HDAC inhibition upregulates PD-1 ligands in melanoma and augments immunotherapy with PD-1 blockade, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the pharmaceutical combination taught by Wolchok to further comprise belinostat with an expectation of success, since the prior art establishes that belinostat is an HDAC inhibitor that upregulates PD-1 ligands and may augment immunotherapy with PD-1 blockade.

Regarding claims 8-10, which are directed to the use of the claimed pharmaceutical combination for the treatment of cancer, hepatocellular carcinoma, and breast cancer, respectively, such a limitation of the instant claims fail to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition (i.e. an intent to use the disclosed pharmaceutical combination as treatment for cancer, hepatocellular carcinoma, or breast cancer), which does not impart any physical or material characteristics to the composition that is not already present in the cited prior art.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See Ptiney Bowes Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See also Rowe v. Dror, 112 F.3d 473, 378, 42 USPQ2d 1550, 1554 and MPEP 2112.02(II).  In the instant case, the claims are directed to a pharmaceutical combination and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.
Taken together, all this would result in the practice of the method of claims 1, 3, 5, 8-10, and 21-24 with a reasonable expectation of success.


Claim 7 stands rejected under 35 U.S.C. 103 as being unpatentable over Wolchok et al (N Engl J Med, 2013; 369: 122-133, cited in a previous Office Action) in view of Woods et al (Cancer Immunol Res, 2015; 3(12):1375–85, published online August 21, 2015, cited in the IDS filed August 22, 2018) as applied to claims 1, 3, 5, 8-10, and 21-24 above, and further in view of Sehested et al (WO 2009/109861 A1, cited in a previous Office Action).
The combination of Wolchok and Woods suggest all the limitations of claim 7 (see above 103 rejection), except wherein the belinostat is formulated with arginine.
However, Sehested teaches liquid formulations of Belinostat™ further comprising L-arginine, wherein the Belinostat™ is freely soluble, and which are suitable for administration by injection, infusion, intravenous infusion (page 2, lines 18-20).
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the belinostat with arginine for .


Claims  1, 3, 5, 8-10, and 21-24 stand rejected under 35 U.S.C. 103 as being unpatentable over Saha et al (WO 2015/191568 A2).
Saha teaches a composition comprising a therapeutically effective amount of a combination therapy comprising bevacizumab and at least one additional therapeutic agent (claim 47) wherein the therapeutic agent includes ipilimumab, nivolumab, and belinostat, and combinations thereof (claim 60) wherein the composition is useful for treating cancer (claim 54).
While the reference may not be anticipatory insofar as one must select ipilimumab, nivolumab, and belinostat from various therapeutic agent compounds as taught in Saha, it remains that it would have been obvious to a person of ordinary skill in the art, to have selected these compounds detailed supra from the list of therapeutic agent compounds claimed in order to arrive at a combination useful for treating cancer.  The skilled person would have been motivated to do so by the unambiguous disclosure of each particular species of therapeutic agent compounds individually and alternatively as equally useful as therapeutic agents for in a pharmaceutical combination for treating cancer.  This conclusion is supported by the fact that it 

 Regarding claims 8-10, which are directed to the use of the claimed pharmaceutical combination for the treatment of cancer, hepatocellular carcinoma, and breast cancer, respectively, such a limitation of the instant claims fail to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition (i.e. an intent to use the disclosed pharmaceutical combination as treatment for cancer, hepatocellular carcinoma, or breast cancer), which does not impart any physical or material characteristics to the composition that is not already present in the cited prior art.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See Ptiney Bowes Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See also Rowe v. Dror, 112 F.3d 473, 378, 42 USPQ2d 1550, 1554 and MPEP 2112.02(II).  In the instant case, the claims are directed to a pharmaceutical combination and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.
Taken together, all this would result in the practice of the method of claims 1, 3, 5, 8-10, and 21-24 with a reasonable expectation of success.
Claims  1, 3, 5, 7-10, and 21-24 stand rejected under 35 U.S.C. 103 as being unpatentable over Sehested et al (WO 2009/109861 A1) in view of West et al (OncoImmunology, 2012, 1(3):376-378) and Wolchok et al (N Engl J Med, 2013; 369: 122-133).  
Regarding claims 1, 3, 5, 8,  and 21-24, Sehested teaches combination treatments in which two or more treatments or therapies are combined; for example Belinostat™ may also be used in combination therapies, in conjunction with other agents, including antibodies (e.g. as in immunotherapy) (page 10, lines 10-15).  Sehested teaches the disclosed compositions are useful for treating skin cancer (claim 25).  Sehested does not teach the immunotherapy antibodies are the elected ipilimumab and nivolumab.
However, West teaches the combination of histone deacetylase inhibitors with immune-stimulating antibodies has potent anti-cancer effects (Title); potent and long lasting tumor regression can be elicited by immune-stimulating monoclonal antibodies (mAbs) when  combined with histone deacetylase inhibitors (HDACi) and believe this therapy will have broad application in humans (Abstract); there is currently a great expansion of interest in treating cancer with immunotherapy, in particular manipulating the anticancer host immune response with mAbs; the recent FDA approval of the anti-CTLA-4 mAb (ipilimumab) highlights the potential of this type of therapy and provides opportunities for further development in this area; an important function of these immunomodulatory mAbs is their ability to synergise with conventional first line therapy to enhance anti-cancer efficacy (page 376, left, 1st paragraph).
Wolchok teaches ipilimumab is a fully human, IgG1 monoclonal antibody blocking cytotoxic T-lymphocyte–associated antigen 4 (CTLA-4), that improved overall survival in patients with advanced melanoma and nivolumab is a fully human IgG4 antibody blocking the st paragraph).  Wolchok teaches nivolumab plus ipilimumab in advanced melanoma (Title); a phase 1 trial of nivolumab combined with ipilimumab in patients with advanced melanoma (abstract, background); and concurrent therapy with nivolumab and ipilimumab had a manageable safety profile and provided clinical activity that appears to be distinct from that in published data on monotherapy, with rapid and deep tumor regression in a substantial proportion of patients (abstract, conclusions).  Melanoma reads on skin cancer.  Thus, Wolchok teaches a pharmaceutical combination comprising the elected ipilimumab and nivolumab for use in treating skin cancer.  
Thus, it would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to produce a pharmaceutical combination comprising belinostat and a immunotherapy antibody taught by Sehested wherein the immunotherapy antibodies comprise the elected ipilimumab and nivolumab taught by Wolchok.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for treating skin cancer.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the 
Secondly, the strongest rationale for combining references is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-995, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  In the instant case, the prior art teaches that the combination of histone deacetylase inhibitors with immune-stimulating antibodies has potent anti-cancer effects.  Accordingly, the skilled artisan would expect a superior beneficial result from the composition comprising belinostat in combination with additional immunotherapy antibodies, ipilimumab and nivolumab to treat skin cancer.  

Regarding claim 7, Sehested teaches liquid formulations of Belinostat™ further comprising L-arginine, wherein the Belinostat™ is freely soluble, and which are suitable for administration by injection, infusion, intravenous infusion (page 2, lines 18-20).

Regarding claims 8-10, which are directed to the use of the claimed pharmaceutical combination for the treatment of cancer, hepatocellular carcinoma, and breast cancer, respectively, such a limitation of the instant claims fail to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition (i.e. an intent to use the disclosed pharmaceutical combination as treatment for cancer, hepatocellular carcinoma, or breast cancer), which does not impart any physical or material Ptiney Bowes Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See also Rowe v. Dror, 112 F.3d 473, 378, 42 USPQ2d 1550, 1554 and MPEP 2112.02(II).  In the instant case, the claims are directed to a pharmaceutical combination and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.
Taken together, all this would result in the composition of claims 1, 3, 5, 7-10 and 21-24 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
Claim 1 is not disclosed or suggested either singly or in combination by the Wolchok and Wood references. At most, Wolchok relates to the combination of nivolumab + ipilimumab in advanced melanoma, and fails to teach nor suggest a combination further comprising another active ingredient, let alone Belinostat, and the Examiner acknowledged this in the Office Action. In addition, Woods at most also concerns melanoma treatment and teaches that HDAC inhibition upregulates PD-1 ligand.  The author concluded that their results "provide a rationale for the clinical evaluation of PD-1 blockade in combination with HDAC inhibition".  Accordingly, 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, since Wolchok teaches a pharmaceutical combination comprising the elected ipilimumab and nivolumab, and since Woods teaches that nivolumab is an PD-L1 inhibitor, belinostat is a HDAC inhibitor, and HDAC inhibition upregulates PD-1 ligands in melanoma and augments immunotherapy with PD-1 blockade, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the pharmaceutical combination taught by Wolchok to further comprise belinostat with an expectation of success, since the prior art establishes that belinostat is an HDAC inhibitor that upregulates PD-1 ligands and may augment immunotherapy with PD-1 blockade.  Regarding the argument that the skilled artisan would not have been motivated towards the advantages of Applicant's claimed invention, including (i') the mere combination of only two ingredients, the fact that the resulting combination rendered obvious by the cited art 
	Regarding the argument that the combination can be used for various cancers other than melanoma as suggested by Wolchok and Woods, the instant claims are directed to a pharmaceutical combination.  As set forth above, use of the pharmaceutical combination for various cancers does not impart any structural difference in the composition. Moreover, the instant claims are directed to a pharmaceutical combination which is suggested by the cited art, which would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.


	Applicant argues:
	The Saha reference cited in a rejection clearly does not disclose or suggest the present claims.  As rightly acknowledged by the Examiner, this reference merely concerns a combination therapy comprising bevacizumab and at least one additional therapeutic agent. Therefore, starting from Saha, the skilled artisan should have completed the following mental steps: modification of the objective teaching of Saha et al. to disregard bevacizumab;  selection of three of these "additional" therapeutic agents to select particularly Ipilimumab, Nivolumab and Belinostat, and considering two specific combinations : namely Belinostat with Nivolumab and Belinostat with Ipilimumab, together with disregarding the combination of Ipilimumab with 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	Although the compositions taught by Saha comprise bevacizumab, given the comprising language of the instantly claimed invention, the examiner notes that other ingredients are not precluded.




Applicant argues:
The combinations set forth in Applicant's claims clearly provide an unexpected beneficial effect in view of the synergy involved by the combinations of Belinostat with an anti-CTLA-4 antibody or an anti-PD-1 antibody evidenced in the application as filed.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner notes that in a review of the examples in the specification, the aPD1 agent or aCTLA4 agent utilized in the experiments do not appear to be identified.  The Examiner is unable to ascertain if the compounds utilized are within the scope of the instant claims.
Applicant argues:
Sehested at most relates to combination of HDAC inhibitor, such as Belinostat, possibly in combination with other agents, for the treatment of melanoma.  Sehested does not disclose or suggest the present claims, and would provide no motivation to the skilled artisan towards anti-CTLA antibodies or anti-PD1 antibodies being combined with Belinostat. Further, Sehested does not disclose or suggest that combination of Belinostat with such antibodies could possibly be useful for treating other types of cancers.  West also does not disclose or suggest the present claims and at most mentions a possible a combination of HDAC inhibitors with antibodies. However, West clearly does not provide any motivation or suggestion to the skilled artisan towards the combination of Belinostat with anti CTA4- antibody or with an anti PD1 antibody, and thus would not have known about the possible synergistic activity of these claimed combinations.  Wolchok also has no disclosure or suggestion towards the claimed combinations and would have no knowledge about possible synergistic activity of Belinostat combined with an anti PD-1 antibody or with an anti CTLA-4 antibody, in particular towards cancers distinct from melanoma.  Even if the skilled artisan would have combined these references, by combining the three above references, that person could not have expected the synergistic activity of Belinostat combined with either an anti-CTLA 4 antibody or with an anti-PD 1 antibody, particularly with regard to various cancers, including cancers distinct from melanoma, such as hepatocellular cancer or breast cancer.  The Examiner's argument that it would be obvious to one of ordinary skilled in the art to combine the teaching of these references so as to produce a pharmaceutical combination is clearly incorrect because a skilled artisan seeking to provide improved pharmaceutical compositions suitable for treating various 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, it would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to produce a pharmaceutical combination comprising belinostat and a immunotherapy antibody taught by Sehested wherein the immunotherapy antibodies comprise the elected ipilimumab and nivolumab taught by Wolchok.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for treating skin cancer.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the belinostat with the immunotherapy antibodies, ipilimumab and nivolumab, one would have achieved a composition useful for treating skin cancer.   Secondly, the strongest rationale for combining references is a recognition, expressly or implicitly in the prior art or drawn from a In re Sernaker, 702 F.2d 989, 994-995, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  In the instant case, the prior art teaches that the combination of histone deacetylase inhibitors with immune-stimulating antibodies has potent anti-cancer effects.  Accordingly, the skilled artisan would expect a superior beneficial result from the composition comprising belinostat in combination with additional immunotherapy antibodies, ipilimumab and nivolumab to treat skin cancer.  
Regarding the argument that the combination can be used for various cancers, the instant claims are directed to a pharmaceutical combination.  As set forth above, use of the pharmaceutical combination for various cancers does not impart any structural difference in the composition. Moreover, the instant claims are directed to a pharmaceutical combination which is suggested by the cited art, which would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.
Regarding the argument that there is no data, disclosure, or suggestion in the cited prior art that would not led the skilled artisan to have expected the unexpected benefits and synergy provided by Applicant's claimed combinations, the Examiner notes that in a review of the examples in the specification, the aPD1 agent or aCTLA4 agent utilized in the experiments do not appear to be identified.  The Examiner is unable to ascertain if the compounds utilized are within the scope of the instant claims.

Conclusion
	Claims 1, 3, 5, 7-10 and 21-24 are rejected.
	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628